Exhibit21.01 SUBSIDIARIES OF XCEL ENERGY INC. SUBSIDIARY (a) STATE OF INCORPORATION PURPOSE Northern States Power Company (a Minnesota corporation) Minnesota Electric and gas utility Northern States Power Company (a Wisconsin corporation) Wisconsin Electric and gas utility Public Service Company of Colorado Colorado Electric and gas utility Southwestern Public Service Company New Mexico Electric utility WestGas InterState, Inc. Colorado Natural gas transmission company Xcel Energy Wholesale Group Inc. Minnesota Intermediate holding company for subsidiaries providing wholesale energy Xcel Energy Markets Holdings Inc. Minnesota Intermediate holding company for subsidiaries providing energy marketing services Xcel Energy International Inc. Delaware Intermediate holding company for international subsidiaries Xcel Energy Ventures Inc. Minnesota Intermediate holding company for subsidiaries developing new businesses Xcel Energy Retail Holdings Inc. Minnesota Intermediate holding company for subsidiaries providing services to retail customers Xcel Energy Communications Group, Inc. Minnesota Intermediate holding company for subsidiaries providing telecommunications and related services Xcel Energy WYCO Inc. Colorado Intermediate holding company holding investment in WYCO Xcel Energy Services Inc. Delaware Service company for Xcel Energy system (a) Certain insignificant subsidiaries are omitted.
